1                                                       THE HONORABLE MARSHA J. PECHMAN
2

3

4

5
                                 UNITED STATES DISTRICT COURT
6                               WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
7
      A.B., by and through her next friend Cassie          No. 14-cv-01178-MJP
8     Cordell Trueblood, et al.

9            Plaintiffs,                                   ORDER GRANTING STIPULATED
                                                           MOTION FOR ATTORNEYS’ FEES
10                     v.
11    Washington State Department of Social and
      Health Services, et al.,
12
            Defendants.
13

14
            This matter comes before the Court upon the Parties’ Stipulated Motion for Attorneys’
15
     Fees and Costs.
16
            THE COURTS FINDS that the attorneys’ fees and costs reflected in the Parties’
17
     Stipulated Motion for Attorney’s Fees and Costs are reasonable and compensable under 42
18
     U.S.C. § 1988.
19
            IT IS HEREBY ORDERED that Defendants shall, within fourteen (14) days of the date
20   of this order, pay to Plaintiffs’ counsel the sum of $136,407.30 in fees.
21
     //
22   //
     //
23   //
     //
24   //



     Order Granting Stipulated Motion
     for Attorney’s Fees
     C14-1178 MJP
     Page 1 of 2
            Dated this 23rd day of June, 2021.
1

2

3

4
                                                 A
                                                 Marsha J. Pechman
5                                                United States Senior District Judge

6
     Presented by:
7
     /s/ Nicholas Williamson                     /s/ Kimberly Mosolf
8    Nicholas A. Williamson, WSBA No. 44470      David R. Carlson, WSBA No. 35767
     Jessica Erickson, WSBA No. 43024            Kimberly Mosolf, WSBA No. 49548
9    Office of the Attorney General              Disability Rights Washington
     7141 Cleanwater Drive SW                    315 Fifth Avenue South, Suite 850
10   P.O. Box 40124                              Seattle, WA 98104
     Olympia, WA 98504-0124                      (206) 324-1521
11   (360) 586-6565                              davidc@dr-wa.org
     NicholasW1@atg.wa.gov                       Kimberlym@dr-wa.org
12   jessica.erickson@atg.wa.gov
     Attorneys for Defendants                    /S/Christopher Carney
13
                                                 Christopher Carney, WSBA No. 30325
14                                               Carney Gillespie Isitt PLLP
                                                 600 1st Avenue, Suite LL08
15                                               Seattle, Washington 98104
                                                 (206) 445-0212
16                                               Christopher.Carney@carneygillespie.com

17                                               Attorneys for Plaintiffs

18

19

20

21

22

23

24



     Order Granting Stipulated Motion
     for Attorney’s Fees
     C14-1178 MJP
     Page 2 of 2
